DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 06/15/2020 is entered and acknowledged by the Examiner. Claims 1-13 have been canceled. New claims 14-27 have been added and are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/12/2021, 07/29/2021, and 07/23/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the individual components" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends from claim 19 and is indefinite based on its dependency.
Claim 21 recites the limitation "the surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 depend from claim 21 and are indefinite based on their dependencies.
Claim 25 recites the limitation "the exterior" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 14-18 and 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record found is to US 2015/0203729 A1 (hereinafter Stanjek). Stanjek discloses a multicomponent crosslinkable composition comprising a component (K1) having a formula (I) that meets the claimed formula (I) (See [0016] to [0023]). However, Stanjek failed to disclose the composition comprising a component that meets the claimed one or more HALS stabilizers (B) having at least one functional group of formula (II) as recited in claim 14. Therefore, claim 14 is allowable over the prior art of record. Claims 15-18 and 26-27 depend from claim 14 and are allowable based on their dependencies. 
Claims 19-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761